 Case 5:19-cv-01949-AB-SP Document 30 Filed 04/29/20 Page 1 of 1 Page ID #:160



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    DAVID S. JOHNSON,                          Case No. ED CV 19-01949 AB (SPx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      FIRST PREMIER BANK, et al.,
14
                      Defendants.
15
16
           THE COURT has been advised by counsel that Plaintiff’s claims against
17
     defendant Experian Information Solutions have been settled.
18
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
19
     costs and without prejudice to the right, upon good cause shown within 20 days, to re-
20
     open the action if settlement is not consummated. This Court retains full jurisdiction
21
     over this action and this Order shall not prejudice any party to this action.
22
23
24   Dated: April 29, 2020            _______________________________________
                                      ANDRÉ BIROTTE JR.
25                                    UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
